Hirschberg, J.:
The action is brought to recover damages for an alleged assault and battery committed by the defendant upon the person of the plaintiff. The. allegation as to damages is a general statement to the effect that by reason of the .assault and battery the plaintiff suffered damages in the sum of $2,000. The order appealed from requires the- plaintiff to furnish a bill of particulars, itemizing in detail the injuries sustained by him from the assault and each and every item of his pecuniary loss and damage.
The complaint is very general in its terms, as is quite common, but there is no allegation in it of any permanent injury to the plaintiff. From the nature of the action it is apparent that punitive damages may be recovered, and no charge is alleged of any specific damage. While the complaint in a proper case may be required to be made more definite and certain in its terms and allegations, I know of no authority for the proposition that a plaintiff may be required in an action for tort to furnish the items of his claim for damages. That he may not be required to furnish the particulars of physical injuries sustained where there is no allegation of permanent injury, has often been decided. (Ehrhard v. Metropolitan Street R. Co., 69 App. Div. 126; English v. Westchester Electric R. Co., Id. 576; Ferris v. Brooklyn Heights R. R. Co., 116 id. 892.)
The order should, therefore, be reversed and the motion denied.
Jenks, P. J., Thomas, Carr and Rich, JJ., concurred.
Order of the County Court of Kings county reversed, with ten dollars costs and disbursements, and motion denied, with costs.